Citation Nr: 0521302	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increase in the monthly apportionment of 
the veteran's compensation payments.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

The veteran served on active duty from August 1967 to August 
1970.  The appellant is the veteran's estranged spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the appellant's claim for an 
increase in the apportionment of the veteran's disability 
compensation benefits.  (She is unrepresented in this matter; 
the veteran is represented by Disabled American Veterans.)

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  See 38 U.S.C.A. 
§ 7105A (West 2002).  Under 38 C.F.R. § 19.100 (2004), all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  

In March 2004, the appellant and the veteran were provided 
with a copy of the March 1, 2004 statement of the case (SOC).  
The appellant submitted her substantive appeal (VA Form 9) in 
March 2004, but the veteran was not informed of the content 
of the substantive appeal, which contains information that 
could directly affect the outcome of the appeal.  The veteran 
must be provided with this information pursuant to the 
provisions of 38 U.S.C.A. § 7105A (West 2002) and 38 C.F.R. 
§ 19.102.  Additionally, after the veteran is informed of the 
content of the appellant's substantive appeal, he must be 
given 30 days for filing an argument in response.  38 C.F.R. 
§ 20.502 (2004).  The appellant should also be given notice 
of what is sent to the veteran.  38 U.S.C.A. § 7105A(b).  

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  

The appellant and the veteran were not provided with a VCAA 
notice.  Moreover, the SOC that was provided to the appellant 
in March 2004 did not refer to 38 C.F.R. § 3.159.  Such 
notice must be provided to both the appellant and the 
veteran.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant and the veteran should 
be provided with a VCAA notice pursuant 
to 38 C.F.R. § 3.159 (2004).  Both the 
appellant and the veteran should be asked 
to submit updated reports on household 
income and expenses.

2.  The veteran and his representative 
should be provided with the substance of 
the appellant's appeal.  (A copy of such 
notification should also be sent to the 
appellant.)  The veteran should be given 
30 days in which to file argument and 
evidence in answer to the appellant's 
appeal.  38 U.S.C.A. § 7105A; 38 C.F.R. 
§§ 19.102; 20.502.

3.  The RO should re-adjudicate the 
claim.  (Consideration should be given to 
the appellant's argument that an increase 
in the amount of the current 
apportionment is warranted and to the 
veteran's argument that the current 
apportionment should be terminated.)  A 
supplemental statement of the case should 
be issued to both parties and a response 
time of 30 days should be provided.  
38 C.F.R. § 20.501 (2004).  The case 
should thereafter be returned to the 
Board for further appellate review.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp.2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

